Name: 84/85/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 7 February 1984 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-02-11

 Avis juridique important|41984D008584/85/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 7 February 1984 appointing an Advocate-General to the Court of Justice Official Journal L 040 , 11/02/1984 P. 0028 - 0028*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 7 February 1984 appointing an Advocate-General to the Court of Justice (84/85/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas Mrs Simone RozÃ ¨s, an Advocate-General of the Court of Justice of the European Communities, tendered her resignation in a letter dated 11 January 1984 addressed to the President of the Court and forwarded to the President of the Council; Whereas, pursuant to Articles 8 and 13 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Articles 7 and 8 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Articles 7 and 8 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, an Advocate-General should be appointed for the remainder of the term of office of Mrs RozÃ ¨s, HAVE DECIDED AS FOLLOWS: Article 1 Mr Marco Darmon is hereby appointed Advocate-General to the Court of Justice up to and including 6 October 1988. Article 2 This Decision shall take effect on 13 February 1984. Done at Brussels, 7 February 1984. The President M. ROCARD